Title: From Thomas Jefferson to Abigail Adams, 1 July 1787
From: Jefferson, Thomas
To: Adams, Abigail



Paris July 1. 1787.

 A thousand thanks to you, my dear Madam, for your kind attention to my little daughter. Her distresses I am sure must have been troublesome to you: but I know your goodness will forgive her, and forgive me too for having brought them on you. Petit now comes for her. By this time she will have learned again to love  the hand that feeds and comforts her, and have formed an attachment to you. She will think I am made only to tear her from all her affections. I wish I could have come myself. The pleasure of a visit to yourself and Mr. Adams would have been a great additional inducement. But, just returned from my journey, I have the arrearages of 3. or 4. months all crouded on me at once. I do not presume to write you news from America, because you have it so much fresher and frequenter than I have. I hope all the disturbances of your country are quieted and with little bloodshed. What think you of present appearances in Europe? The Emperor and his subjects? The Dutch and their half king, who would be a whole one? in fine the French and the English? These new friends and allies have hardly had time to sign that treaty which was to cement their love and union like man and wife, before they are shewing their teeth at each other. We are told a fleet of 6. or 12 ships is arming on your side the channel; here they talk of 12 or 20, and a camp of 15,000 men. But I do not think either party in earnest. Both are more laudably intent on arranging their affairs.—Should you have incurred any little expences on account of my daughter or her maid, Petit will be in a condition to repay them. If considerable, he will probably be obliged to refer you to me, and I shall make it my duty to send you a bill immediately for the money. Count Sarsfeild sets out for London four days hence. At dinner the other day at M. de Malesherbe’s he was sadly abusing an English dish called Gooseberry tart. I asked him if he had ever tasted the cranberry. He said, no. So I invited him to go and eat cranberries with you. He said that on his arrival in London he would send to you and demander á diner. I hope Mrs. Smith and the little grandson are well. Be so good as to present me respectfully to her. I have desired Colo. Smith to take a bed here on his return. I will take good care of him for her, and keep him out of all harm. I have the honour to be with sentiments of sincere esteem & respect Dear Madam your most obedient & most humble servt.,

Th: Jefferson

